 
 
I 
108th CONGRESS
2d Session
H. R. 5261 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Fossella introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 39, United States Code, to provide for free mailing privileges for personal correspondence and parcels sent by family members from within the United States to members of the Armed Forces serving on active duty in Iraq or Afghanistan. 
 
 
1. Short titleThis Act may be cited as the Mailing Support to Troops Act of 2004. 
2.Free mailing privileges Chapter 34 of title 39, United States Code, is amended by adding at the end the following: 
 
3407.Free postage for personal correspondence and parcels sent by family members to members of the Armed Forces of the United States serving in Iraq or Afghanistan 
(a)In generalAny mail matter to which this section applies may be mailed free of postage if such mail matter— 
(1)is addressed to an individual who— 
(A)is a member of the Armed Forces of the United States on active duty (as defined in section 101 of title 10); and 
(B) 
(i)is serving in Iraq or Afghanistan; or 
(ii)is hospitalized at a facility under the jurisdiction of the Armed Forces of the United States as a result of a disease or injury incurred as a result of service in Iraq or Afghanistan; and 
(2)is sent— 
(A)by a family member (as defined in section 411h of title 37) of the individual referred to in paragraph (1); and 
(B)from within an area served by a United States post office.   
(b)ApplicabilityThe free mailing privilege made available by this section— 
(1)shall apply with respect to— 
(A)letter mail or sound- or video-recorded communications having the character of personal correspondence; and 
(B)parcels not exceeding the maximum size allowed by the Postal Service and the Department of Defense for parcels sent to members of the Armed Forces serving in Iraq or Afghanistan; and 
(2)shall not apply with respect to mail matter that contains any advertising.  
(c)Rate of postageAny mail matter mailed under this section shall be mailed at the equivalent rate of postage which assures that such mail matter will be sent by the most economical means practicable. 
(d)MarkingAll mail matter mailed under this section shall bear, in the upper right-hand corner of the address area, the words Free Matter for Member of the Armed Forces of the United States or words to that effect specified by the Postal Service. 
(e)RegulationsNot later than 30 days after the date of the enactment of this section, the Postal Service shall, in consultation with the Secretary of Defense, prescribe any regulations necessary to carry out this section.  
(f)DurationThe free mailing privilege made available by this section shall apply with respect to mail matter sent during the 1-year period beginning on the date on which the regulations under subsection (e) take effect.  . 
3.Funding 
(a)In generalSections 2401(c) and 3627 of title 39, United States Code, are amended by striking 3406 and inserting 3407. 
(b)Air transportation 
(1)In generalSection 2401 of title 39, United States Code, is amended by redesignating subsections (d) through (g) as subsections (e) through (h), respectively, and by inserting after subsection (c) the following: 
 
(d)There are authorized to be appropriated to the Postal Service each year a sum determined by the Postal Service to be equal to the expenses incurred by the Postal Service in providing air transportation for mail sent to members of the Armed Forces of the United States free of postage under section 3407, not including the expense of air transportation that is provided by the Postal Service at the same postage rate or charge for mail which is not addressed to an Armed Forces post office.. 
(2)Amendment to prevent duplicative fundingSection 3401(e) of title 39, United States Code, is amended— 
(A)by striking transportation or (2) and inserting transportation, (2); and  
(B)by striking office. and inserting office, or (3) for which amounts are authorized to be appropriated to the Postal Service under section 2401(d)..  
4.Technical and conforming amendments 
(a)Annual budgetSection 2009 of title 39, United States Code, is amended in the next to last sentence by striking (b) and (c) and inserting (b), (c), and (d). 
(b)Comprehensive plan referencesSections 2803(a) and 2804(a) of title 39, United States Code, are amended by striking 2401(g) and inserting 2401(f). 
(c)Chapter analysisThe analysis for chapter 34 of title 39, United States Code, is amended by adding at the end the following: 
 
 
3407. Free postage for personal correspondence and parcels sent by family members to members of the Armed Forces of the United States serving in Iraq or Afghanistan. 
 
